Case 1:17-cr-00101-LEK Document 764 Filed 01/09/20 Page 1 of 2                PageID #: 6561

                                MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101-1 LEK
 CASE NAME:               United States of America v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi           DATE:             1/9/2020

EO: COURT ORDER DENYING DEFENDANT’S MOTION TO CONTINUE, FILED
JANUARY 6, 2020

       On January 6, 2020, pro se Defendant Anthony T. Williams (“Defendant”) filed a
motion requesting a seventy-day continuance, which Defendant argues is necessary for
him to able to authenticate documents to be presented at trial (“Motion to Continue”).
[Dkt. no. 750.] On January 8, 2020, Plaintiff the United States of America (“the
Government”) filed its response to the Motion to Continue. [Dkt. no. 758.] The Motion
to Continue has been considered as a nonhearing matter, pursuant to Local Rule 7.1(c).

       In sum, the Motion to Continue alleges: the Government has taken an
unreasonable position regarding the authentication of documents to be presented as trial
exhibits; and Defendant needs a seventy-day continuance of the trial date in order to be
able to authenticate his exhibits. Defendant asked the Government to stipulate to the
authenticity of all items that either Defendant or the Government produced in discovery.
[Response, Attachment A (letter dated 12/23/19 to the Government’s attorneys from
Defendant’s stand-by counsel).] In light of the history of this case, the Government’s
refusal to so stipulate was not unreasonable, and the Government’s rejection of
Defendant’s proposal is not grounds to continue the trial date. Further, Defendant
acknowledges that many of the documents at issue are self-authenticating. [Motion to
Continue at ¶ 2 (citing Fed. R. Evid. 902).] Thus, a stipulation regarding the authenticity
of those documents is unnecessary.

       The Motion to Continue also relies upon the denial of Defendant’s motions for
contempt orders against agencies that he alleges failed to respond to subpoenas served on
them. Defendant filed five motions for contempt orders in October 2018. [Dkt. nos. 349,
350, 357, 361, 363.] Docket number 350 and docket number 363 were denied by
magistrate judges on November 5, 2018 and November 23, 2018, respectively. [Dkt.
nos. 373, 388.] This Court denied docket numbers 349, 357, and 361 on November 26,
2018. [Minutes, filed 11/26/18 (dkt. no. 392), at 1.] Because Defendant had over a year
to make any adjustments to his defense strategy and trial preparation that were necessary
because of the denials of his contempt motions, those rulings do not constitute grounds to
continue the current trial date.
Case 1:17-cr-00101-LEK Document 764 Filed 01/09/20 Page 2 of 2           PageID #: 6562


        Because Defendant has not presented any ground that warrants a continuance of
the trial date, his Motion to Continue is DENIED. Trial will proceed as scheduled,
beginning February 3, 2020. All dates and deadlines in this case remain in effect.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
